Citation Nr: 1235668	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-07 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for neuropathy of the lower extremities, to include as due to herbicide exposure and as secondary to diabetes mellitus, Type II.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for vision disorders diagnosed as glaucoma and diabetic retinopathy, to include as secondary to diabetes mellitus, Type II. 

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, Type II.  


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  The Veteran was afforded an August 2012 hearing before the undersigned.  A transcript of the hearing is associated with claims folder.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the physical claims folder.  

On numerous occasions, the Veteran has reported a continuity of symptomatology for a dermatological disorder beginning in service.  See Veteran's statements dated in August 2006, May 2009, and August 2011.  The issue of service connection for a dermatological disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a VA diabetes examination is necessary before adjudicating the appeal on the merits.  

If a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes and acute and subacute peripheral neuropathy, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In this case, the Veteran contends that he was exposed to Agent Orange while he was stationed at the Ubon, Thailand, Air Force Base.  He reports that he worked in the supply department of the Air Force and drove trucks loaded with munitions.  He reported flying to Vietnam on several occasions.  

In July 2004, the Veteran reported that he flew on military junkets to Vietnam on several occasions.  In his October 2004 notice of disagreement, he stated that he was "in and out of" Vietnam due to his duty status.  In August 2006 correspondence, he again reports making trips to Vietnam as part of his assignment to supply and logistics.  

The Veteran is competent to state that he did set foot in Vietnam, but his testimony must be weighed against the other evidence of record.  Jandreau v. Nicholson, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336; see Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

The Veteran's service personnel records contain a chronological list of assignments, which includes a station in Thailand, but not Vietnam.  They show that his military occupational specialty (MOS) in Thailand was as an Administration Specialist for the 408th Munitions Maintenance Squadron.  Similarly, the service treatment records contain treatment notes indicating treatment in Thailand, but not in Vietnam.  In addition, although the Veteran's DD Form 214 reflects that he was awarded the National Defense Service Medal (NDSM), this medal was awarded to all personnel for honorable active service for any period between June 27, 1950, and July 27, 1954, or between January 1, 1961, and August 14, 1974.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  The Board also notes that the Veteran's DD Form 214 reflects that he received the Vietnam Service Medal (VSM).  However, this medal was awarded to all members of the Armed Forces of the United States serving at any time between July 4, 1965, and March 28, 1973, in Thailand, Laos, or Cambodia or the airspace thereover in direct support of operations in Vietnam.  Id.  In summary, the service department records do not confirm that the Veteran served in Vietnam.  

Moreover, the RO requested that the NPRC furnish the dates of the Veteran's service in Vietnam, but the NPRC responded that it was unable to determine whether the Veteran had in country service in Vietnam.  See July 2004 Personnel Information Retrieval System (PIES) request.  The Veteran had not provided any additional evidence, to include the flight number or squadron that took him to Vietnam.  

During the Board hearing, the Veteran had the opportunity to provide additional information in support of his claim that he set foot in Vietnam.  The undersigned queried the Veteran about his time in Vietnam.  He reported that his photographer friend would invite him to fly over to Vietnam.  He stated that he had four or five trips in a C130 plane departing from Ubon that landed in unspecified destinations in Vietnam.  He set foot on Vietnam soil during these trips.  

The Board finds that the weight of the evidence is against a finding that the Veteran set foot in Vietnam as he claimed.  Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 510-511.  The contrast between the extensive evidence of service and treatment in Thailand, the lack of evidence of service or treatment in Vietnam during the same time period, vague details about his Vietnam trips, and his MOS in administration weigh against the Veteran's reports that he set foot in Vietnam.  Id.

Overall, the Board considers the Veteran's report about flying over to Vietnam from Thailand to be vague and inconsistent with the service department records.  Caluza, 7 Vet. App. at 510-511.  The available personnel and service treatment records do not in any way suggest that the Veteran traveled to Vietnam.  The Board also considers any reports of his duty status necessitating travel to Vietnam to be of questionable plausibility, as his MOS was an administrative specialist in Thailand, as opposed to logistic or supply support.  Id.

Based on the above evidence, including the Veteran's statements during the Board hearing, his statements and testimony that he set foot in Vietnam are not found to be credible.  Id.; see, e.g., Jackson v. Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 1985) (trier of fact has opportunity to observe 'demeanor' of witness in determining credibility).  Accordingly, such statements are not entitled to any probative weight.  Id.; see Haas, 525 F.3d 1168.

The absence of service in Vietnam does not preclude a Veteran from alleging that he has diabetes that is related to Agent Orange exposure.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation).  The Veteran reports that he worked at and transported items to the off base bomb dump.  He believed that Agent Orange was stored there.  See October 2004 statement.  

Service department records show that the Veteran served in Thailand from December 1965 to January 1967 as an administrative specialist with the 408th Munitions Maintenance Squadron at the Air Force Base (RTAFB) in Ubon, Thailand.  However, service department records weigh against a finding that the Veteran was exposed to Agent Orange while stationed in Thailand.
   
VA Fast Letter 09-20 (May 6, 2009) provides information regarding developing evidence of herbicide exposure in claims from Veterans with Thailand service during the Vietnam Era and provides updated information concerning herbicide use in Thailand during the Vietnam era.  These materials provide that if a claimed herbicide exposure cannot be resolved based on the information contained in the accompanying memorandum, then follow-up inquiries are now being sent to the Joint Services Records Research Center (JSRRC). 

In this case, the memorandum resolves the issue of herbicide exposure in Thailand.   The memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  This memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  While the 1966 missions involved the spraying of Malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  

Further, the Memorandum provides that if the Veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Also, there are no studies that VA is aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.  VA Fast Letter 09-20 Memorandum.  

In addition, a recent directive from the VA Office of Public Health and Environmental Hazards indicates that United States Army Veterans who provided perimeter security on Royal Thai Air Force bases anytime between February 28, 1961 and May 7, 1965, may have been exposed to herbicides and may qualify for VA benefits.  The directive references a recently declassified 1973 Department of Defense report entitled "Project CHECO Southeast Asia Report: Base Defense in Thailand 1968 to 1972," which states that there was significant use of herbicides on the fenced-in perimeters of certain Thai military bases to remove foliage that provided cover for enemy forces.  VA has determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.

The above materials reflect that the Veteran did not serve in Thailand during the periods in which Agent Orange exposure was possible, and that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Thus, in this case, there is an inadequate factual foundation upon which to conclude that the Veteran was exposed to Agent Orange based upon service in Thailand.  Caluza, 7 Vet. App. at 510-511 (Board adjudicators may consider consistency with additional evidence of record in weighing evidence); VA Fast Letter 09-20 Memorandum.  

For the reasons set forth above, the persuasive evidence does not show that the Veteran met the criteria for presumptive Agent Orange exposure based on his reports of traveling to Vietnam or during his documented service in Thailand.  38 C.F.R. § 3.307(a)(6)(iii), VA Fast Letter 09-20 (May 6, 2009).  Nonetheless, the Board must consider whether service connection for diabetes is warranted on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this regard, medical records place the initial diabetes mellitus, Type II diagnosis as occurring sometime in 1990.  However, there is also a private medical record from November 1974 that includes a complaint about blurry vision - a known symptom of diabetes.  Service treatment records, dated in August 1966, also reflect complaints of eye strain.  
 
The Veterans Claims Assistance Act (VCAA) and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service (or a service-connected disability) is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service (or a service-connected disability) include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83.

In this instance, the Board considers the November 1974 private medical record showing complaints of blurry vision to be suggestive of a possible continuity of symptomatology for diabetes beginning in service.  It is sufficient to trigger VA duty to provide an examination.  See id.; Locklear, 20 Vet. App. 410.  A VA diabetes examination is necessary as detailed in the instructions below.  
 
The issues of service connection for peripheral neuropathy, vision disorders, and erectile dysfunction are all claimed as secondary to diabetes mellitus, Type II.  Thus, the resolution of the service connection claim for diabetes is determinative for these issues, and the Board considers them to be intertwined with the service connection claim for diabetes.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a claim premised on a specific disability, is inextricably intertwined with a claim for that specific disability).  The appropriate remedy where a pending claim is inextricably intertwined with another claim currently on appeal is to defer adjudication of such claim on appeal pending the adjudication of the inextricably intertwined claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Accordingly, the Board will defer adjudication of these claims until the additional development for the claimed diabetes is completed. 

With respect to the claimed hypertension, the medical evidence is unclear whether such is a complication of, or has been aggravated by, diabetes.  The Board will also defer adjudication for this issue and if diabetes is found to be service related, seek a medical opinion on this matter as instructed below.  Id.; Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any medical treatment records for his diabetes, peripheral neuropathy of the lower extremities, hypertension, vision disorder, and erectile dysfunction and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment for these disabilities. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current diabetes mellitus, Type II.  All indicated tests and studies should be conducted.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

The examiner should answer all of the relevant questions that follow as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current diabetes mellitus, Type II (any diabetes diagnosis since February 2004) had its onset in service, had its onset in the year immediately following any period of service (June 1969), or is otherwise the result of a disease or injury in service?

In formulating this opinion, the examiner is directed to review August 1966 service treatment records reflecting complaints of eye strain and November 1974 private medical records reflecting complaints about blurry vision.  The examiner must also presume that the Veteran was not exposed to Agent Orange during active service.  

(b) IF AND ONLY IF the above claimed diabetes is found to be related to service, provide the following medical opinions:

(i)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current peripheral neuropathy of the lower extremities (any current peripheral neuropathy of the lower extremities diagnosed since February 2004) had its onset in service or is otherwise the result of a disease or injury in service?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current peripheral neuropathy of the lower extremities (any current peripheral neuropathy of the lower extremities diagnosed since February 2004) was caused (in whole or in part) by his service-connected diabetes mellitus?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current peripheral neuropathy of the lower extremities (any current peripheral neuropathy of the lower extremities diagnosed since February 2004) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus?

If the Veteran's current peripheral neuropathy of the lower extremities was aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(ii) Is it at least as likely as not (50 percent probability or more) that the Veteran's current vision disorder (any vision disorder diagnosed since February 2004) had its onset in service or is otherwise the result of a disease or injury in service?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current vision disorder (any vision disorder diagnosed since February 2004) was caused (in whole or in part) by his service-connected diabetes mellitus?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current vision disorder (any vision disorder diagnosed since February 2004) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus?

If the Veteran has a current vision disorder that was aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(iii) Is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction (any erectile dysfunction diagnosed since February 2004) had its onset in service or is otherwise the result of a disease or injury in service?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction (any erectile dysfunction diagnosed since February 2004) was caused (in whole or in part) by his service-connected diabetes mellitus?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction (any erectile dysfunction diagnosed since February 2004) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus?

If the Veteran has current erectile dysfunction that was aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(iv)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since February 2004) had its onset in service, had its onset in the year immediately following any period of service (by June 1969), or is otherwise the result of a disease or injury in service?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since February 2004) was caused (in whole or in part) by his service-connected diabetes mellitus?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since February 2004) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus?

If the Veteran has current hypertension that was aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

For each opinion given, the examiner must provide a rationale.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for these disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  

3.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.  

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


